FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOAO AVELINO MENESES PEDRO,                      Nos. 06-70016
                                                      06-72567
               Petitioner,
                                                 Agency No. A036-066-382
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       In these consolidated petitions for review, Joao Avelino Meneses Pedro, a

native and citizen of Portugal, petitions for review of the the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s

removal order and denying his motion to reopen to apply for adjustment of status.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law

and constitutional claims, Kahn v. Holder, 584 F.3d 773, 776 (9th Cir. 2009), and

review for abuse of discretion the denial of a motion to reopen, Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petitions for review.

      Pedro does not challenge the agency’s determination that he is removable

under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his conviction for lewd or lascivious

acts with a child under 14 years of age in violation of California Penal Code

section 288(a).

      The BIA determined that Pedro is ineligible for relief under former section

212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of removability

lacks a statutory counterpart in a ground of inadmissibility. See 8 C.F.R. §

1212.3(f)(5). Pedro’s due process retroactivity and equal protection challenges to

this determination are unavailing. See Abebe v. Mukasey, 554 F.3d 1203, 1207,

1208 n.7 (9th Cir. 2009) (en banc).

      The BIA did not abuse its discretion in denying Pedro’s motion to reopen to

apply for adjustment of status where he failed to demonstrate prima facie eligibility

for the requested relief. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir. 2003).

      PETITIONS FOR REVIEW DENIED.




                                          2                                     06-70016